Name: Commission Regulation (EEC) No 382/80 of 18 February 1980 amending for the third time Regulation (EEC) No 1517/77 fixing the list of the various groups of hop varieties cultivated in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 2 . 80 No L 44/5Official Journal of the European Communities COMMISSION REGULATION (EEC) No 382/80 of 18 February 1980 amending for the third time Regulation (EEC) No 1517/77 fixing the list of the various groups of hop varieties cultivated in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by Regula ­ tion (EEC) No 235/79 (2 ), and in particular Article 12 (8 ) thereof, Whereas Commission Regulation (EEC) No 1517/77 (3 ), as amended by Regulation (EEC) No 1 467/79 (4 ), divides these varieties into the groups 'aromatic hops ', 'bitter hops ' and 'others ' according to commercial practice in the Community and world hop markets on the basis of the final uses of the hops in brewing and by reference to common characteris ­ tics , with particular emphasis on the content of bitter and aromatic substances ; Whereas examination of the variety Perle, hitherto classified in the third group 'others', and the use to which it is put in brewing have shown that this variety has a predominant aromatic characteristic ; whereas the said variety should accordingly be transferred into the first group 'aromatic hops ' ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Hops, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1517/77 is hereby replaced by the Annex hereto . Article 2 This Regulation shall apply as from the 1980 harvest . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 February 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 175 , 4 . 8 . 1971 , p. 1 . ( 2 ) OJ No L 34, 9 . 2 . 1979 , p. 4 . ( 3 ) OJ No L 169 , 7 . 7 . 1977 , p. 13 . (&lt;) OJ No L 177 , 13 . 7 . 1979 , p. 38 . 19 . 2 . 80No L 44/6 Official Journal of the European Communities BILAG  ANHANG  ANNEX  ANNEXE  ALLEGATO  BIJLAGE B.A. Gruppe I : Aromatisk humle Gruppe I : Aromahopfen First group : Aromatic hops Groupe I : Houblon aromatique Gruppo I : Luppolo aromatico Groep I : Aromatische hop c. Gruppe ill : Andre Gruppe III : Andere Third group : Others Groupe III : Autres Gruppo III . Altri Groep III : Andere Gruppe II : Bitter humle Gruppe II : Bitterhopfen Second group : Bitter hops Groupe II : Houblon amer Gruppo II : Luppolo amaro Groep II : Bittere hop Kent Record Triploid Viking Brewers Gold Bullion Keyworth 's Midseason Northdown Northern Brewer Target Bramling cross Challenger Fuggles Goldings Hallertauer Hersbrucker Spat HÃ ¼ller Perle Progress Saaz Saxon Spalter Star Strisselspalt Sunshine Tardif de Bourgogne Tettnanger Tutsham W.G.V.